Citation Nr: 0508190	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-35 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from September 1942 to March 1945; he died in 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 2001, by the St. Petersburg, Florida, Regional 
Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In January 2005, the appellant and her daughter appeared at 
the St. Petersburg, Florida RO and testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge, sitting in Washington, DC.  The appellant 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died in October 2000, at the age of 78; the 
immediate cause of death was reported on the Certificate of 
Death as malignant lymphoma, recurrent, with metastases.  
Listed as other significant conditions, contributing to death 
but not resulting in the underlying cause of death, were 
acute renal failure, encephalopathy, and transitional cell 
carcinoma.  No autopsy was performed.  

3.  At the time of the veteran's death, service connection 
was established only for anxiety state, evaluated as 10 
percent disabling effective from October 1959.  

4.  The medical evidence does not show that malignant 
lymphoma, acute renal failure, encephalopathy, and 
transitional cell carcinoma were manifested during the 
veteran's active military service or even for decades after 
it ended; they also are not otherwise shown to be causally or 
etiologically related to his military service.  

5.  There also is no competent medical evidence of record 
establishing a nexus or link between the veteran's fatal 
malignant lymphoma, acute renal failure, encephalopathy, and 
transitional cell carcinoma and his service-connected anxiety 
state.  

6.  There is no competent medical evidence showing that a 
service-connected disability was the immediate or underlying 
cause of the veteran's death; nor is there competent medical 
evidence showing that a service-connected disability or 
disabilities contributed substantially or materially to cause 
death.  


CONCLUSIONS OF LAW

1.  Neither the veteran's malignant lymphoma, acute renal 
failure, encephalopathy, nor his transitional cell carcinoma 
was due to a disease or injury that he incurred or aggravated 
during by his active military service, and these fatal 
conditions may not be presumed to have been so incurred 
during active service; furthermore, they were not proximately 
due to or the result of his service-connected anxiety state.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of September 2001, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Only after that decision 
was promulgated did the RO, in July 2003, provide notice to 
the appellant regarding what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and the need 
for the appellant to submit any evidence in her possession 
that pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate her claim.  The discussions in the September 
2001 rating decision appealed, and the August 2003 statement 
of the case (SOC) (especially when considered collectively) 
informed her of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on July 30, 2003, 
were not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SOC was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By a letter dated in July 2003, the 
appellant was provided with a detailed list of the types of 
evidence that would substantiate her claim; she was informed 
that it was her responsibility to make sure she provides all 
requested records pertaining to her claim.  During the course 
of this appeal, the RO has obtained and reviewed the evidence 
identified by the appellant as pertinent to her claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the September 2001 rating decision on 
appeal has not resulted in any prejudice to the appellant, in 
either the development or the merits of her claim, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Factual background.

The record reflects that the veteran died in October 2000, at 
the age of 78.  A certificate of death, dated in October 
2000, shows that the veteran's death was attributed to 
malignant lymphoma, recurrent, with metastases.  Listed as 
other significant conditions, contributing to death but not 
resulting in the underlying cause of death, were acute renal 
failure, encephalopathy, and transitional cell carcinoma.  No 
autopsy was performed.  At the time of the veteran's death, 
service connection was established only for anxiety state, 
evaluated as 10 percent disabling.  

The veteran's service medical records are negative for any 
complaints or findings of referable to any cancer, renal 
failure, or encephalopathy.  

Medical evidence of record, dated from May 1945 through June 
1968, reflects treatment primarily for the anxiety disorder, 
and a gastrointestinal disorder, variously diagnosed as 
irritable bowel syndrome and ulcerative colitis.  These 
records do not reflect any complaints or findings of cancer, 
renal failure, or encephalopathy.  

Received in May 2000 was a private hospital report, which 
shows that the veteran was admitted to the hospital with 
complaints of abdominal pain.  The diagnosis was abdominal 
pain.  Subsequently received in June 2002 was a private 
hospital report, which shows that the veteran was diagnosed 
with rectal polyps and hemorrhoids.  He underwent excision of 
the polyps and hemorrhoids.  

At her videoconference hearing in January 2005, the appellant 
recalled the appellant's treatment in service for a 
psychiatric disorder, and noted that he was service connected 
for an anxiety disorder at the time of his death.  The 
appellant testified that the veteran was a very nervous 
person after his discharge from service; he would get very 
upset at night because of troubling nightmares.  The 
appellant reported that the veteran experienced problems with 
terrible stomach cramps; he was prescribed several 
medications for his stomach condition.  The appellant related 
that the veteran's colon was removed in 1964, as a result of 
the chronic symptoms caused by irritable bowel syndrome.  The 
veteran's daughter also provided testimony regarding his 
nervous disorder, and his stomach problems; she stated that 
he was always having some procedure done to help him with his 
bowel syndrome.  The appellant maintained that the veteran's 
treating physicians agreed that he developed the irritable 
bowel syndrome as a result of his anxiety disorder.  


III.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., cardiovascular-renal 
disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disorder. 38 C.F.R. § 3.310. In addition, service 
connection may also be granted for disability which has been 
aggravated by a service- connection disease or injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions. Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.  

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against the claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.  

In this case, the medical evidence shows that the veteran 
died of malignant lymphoma, recurrent, metastases.  There are 
no records to substantiate, nor has it been contended, that 
the veteran was treated for any relevant disease or injury 
during service.  The veteran's service medical records do not 
show that he suffered from cancer during his period of active 
duty.  Further, the veteran's post-service treatment records 
do not show cancer (of any sort) to have been diagnosed until 
many years following the veteran's discharge from service.  
Similarly, the records do not show any complaints or findings 
of renal failure, encephalopathy or transitional cell 
carcinoma, until shortly prior to the veteran's death.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Accordingly, the Board finds that the fatal malignant 
lymphoma was not present in service or manifest to a 
compensable degree within one year after separation from 
service; nor did the record show nay finding of acute renal 
failure, encephalopathy, or transitional cell carcinoma 
within one year of the veteran's discharge from service.  
Thus, service connection would not be warranted for the 
terminal conditions either on the basis of direct service 
incurrence or on the basis of having become manifest to the 
required degree within one year following the veteran's 
separation from military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no medical 
evidence of cancer, acute renal failure, encephalopathy, or 
transitional cell carcinoma during service, and no records 
tending to suggest that the veteran was treated for or 
diagnosed with these conditions any earlier than 40 or more 
years after service.  It is noteworthy that the December 1982 
private hospital report was negative for any of the above 
mentioned conditions.  

In addition, the appellant has not presented competent 
evidence to establish a medical link between the veteran's 
period of service and his cause of death.  38 C.F.R. 
§ 3.303(d).  Overall, there is no medical evidence of renal 
failure or any cancer during service, and no records that 
tend to suggest that the veteran was treated for or diagnosed 
with cancer, renal failure, or encephalopathy just shortly 
prior to his death in October 2000.  Moreover, there is also 
no competent medical evidence showing that a disease incurred 
in or aggravated by service substantially or materially 
contributed to the cause of the veteran's death.  There is 
simply no suggestion in the pertinent medical records that 
the veteran's service-connected anxiety state played any role 
in his death.  

In brief, the evidence does not demonstrate the presence of 
cancer, renal failure or encephalopathy during the veteran's 
military service or that these disabilities are related back 
to service.  Nor does the evidence demonstrate that the 
veteran's service-connected anxiety disorder was related to 
the cause of his death, contributed to or accelerated his 
death, or rendered him materially less capable of resisting 
death.  The Board must therefore conclude that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002).  The Board has considered the 
doctrine of reasonable doubt in the appellant's favor, but, 
as the preponderance of the evidence is against her claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  

The Board also notes that, with respect to the appellant's 
contention that the veteran's nervous disorder caused him to 
develop stomach and renal problems, which led to cause of his 
death, there is no competent medical evidence of any such 
nexus.  The Court has held that lay persons, such as the 
appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

In summary, the evidence shows that the disease which 
resulted in the veteran's death was not present during 
service or manifested within one year after service.  The 
disorder noted on the death certificate was not related to 
any incident during service.  There is no medical evidence 
showing any relationship between the service-connected 
disorder and the veteran's death.  Accordingly, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to cause the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


